UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6870


STEVE C. CHADWICK,

                    Plaintiff - Appellant,

             v.

RICHARD J. GRAHAM, JR.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-00596-RDB)


Submitted: June 30, 2020                                          Decided: July 27, 2020


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steve Carl Chadwick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steve Carl Chadwick appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2018) complaint under 28 U.S.C. § 1915(e)(2)(B) (2018). * We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Chadwick v. Graham, No. 1:19-cv-00596-RDB (D. Md. Mar. 7, 2019). We

deny Chadwick’s motions to appoint counsel, for leave to file an amended complaint, and

for default judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




       *
          Although the district court dismissed the complaint without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                            2